Title: To Thomas Jefferson from Albert Gallatin, 18 December 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Decer. 18th 1806
                        
                        I do not perceive a single alteration to be necessary in the proclamation, presuming that the amendment
                            written with a pencil on a distinct piece of paper is adopted. 
                  Respectfully
                        
                            Albert Gallatin
                            
                        
                    